Title: To George Washington from Benjamin Tallmadge, 20 April 1781
From: Tallmadge, Benjamin
To: Washington, George


                        
                            Sir
                            Fairfield April 20th 81. 8 oClock A.M.
                        
                        By an unfortunate mistake of the Express I was not hond with Your Excellency’s favor of the 8th instant ’till
                            the 15th following, immediately after which I repaired to this Place & imbraced the first Opportunity to
                                go over to Long Island on the business proposed. I returned here this morning
                            & have, by different Persons, procured accurate drafts of the enemy’s
                            Forts and Returns of their land & naval forces at
                                Lloyds Neck and Fort Slongo. I shall immediately set out for R.
                            Island from whence will do myself the Honor to write Your Excellency again.
                        The British Fleet have returned to New York, & from C. I am informed that the Detachment which lately
                            sailed from New York, under the Command of Genl Philips, was certainly composed of the Corps which he reported in his
                                late letter on that Subject. I have the Honor to be, with the most perfect
                            Esteem, Your Excellency’s most Obedt Servt
                        
                            Benja. Tallmadge
                        
                        
                            
   These were Light Infantry 76th Regt 2 German Regts.

                        
                        
                            
                                Portions in square brackets are translations of code.
                            
                        

                    